Citation Nr: 1011547	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left knee degenerative changes and 
patellofemoral syndrome.

2.  Entitlement to an initial compensable disability rating 
for residuals of a cervical dilation and an endocervical cone 
procedure.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1998 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
left knee condition and assigned an initial disability rating 
of 10 percent; and also granted service connection for 
residuals of a cervical dilation and an endocervical cone 
procedure and assigned an initial noncompensable disability 
rating.  These decisions were made effective November 1, 
2002.

The Veteran also expressed disagreement with the March 2003 
denial of service connection for a dental injury on the left 
side.  The RO issued a statement of the case with regard to 
the knee, cervical and dental disabilities; but the Veteran 
responded with a substantive appeal indicating that she only 
wanted to appeal the decisions with regard to the knee and 
cervical disabilities.  The dental disability claim has not 
been certified to the Board and will not be further 
considered.

Jurisdiction over this matter was transferred to the New 
York, New York RO in approximately October 2005.  The 
Hartford, Connecticut RO currently has jurisdiction.

In her substantive appeal, the Veteran requested a Board 
hearing at the RO (Travel Board).  This hearing was scheduled 
for a date in January 2007, but she did not appear and 
offered no explanation for her absence.  Her hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704 (2009).

The issue of entitlement to service connection for 
endometriosis secondary to service-connected residuals of a 
cervical dilation and endocervical cone procedure has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issue of entitlement to a total rating for compensation 
based on individual unemployability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's left 
knee disability has been manifested by pain throughout the 
range of without subluxation, instability, or limitation of 
extension.

2.  Throughout the course of this appeal, the Veteran's 
cervical condition has been manifested by intermittent 
irregular bleeding with the continuous use of prescribed 
medications without rectocele or cystocele.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for left knee degenerative changes and patellofemoral 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5257, 5260, 5261 (2009).

2.  The criteria for an initial disability rating of 30 
percent for residuals of cervical dilation and an 
endocervical cone procedure have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.116, DCs 7612, 7623 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of 
the VCAA, the veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will 
help a claimant obtain records relevant to his claim(s), 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of her claims.  The Veteran's service treatment records, VA 
treatment notes and various private treatment records have 
been obtained.  She has been afforded multiple VA orthopedic 
examinations as well as a VA gynecological examination and 
sufficient medical opinions have been obtained.

The Veteran's was scheduled for a second VA gynecological 
examination in August 2009; however, she cancelled this 
examination due to her mother's reported hospitalization.  
The VA facility where the examination was scheduled indicated 
that the examination could not be rescheduled because the 
Veteran did not know when she would be available.  In a 
February 2010 brief to the Board, the Veteran's 
representative requested that a new examination be scheduled 
as her condition may have worsened since her last examination 
and that she did not attend the scheduled examination through 
no fault of her own.  The Veteran, however, has never 
indicated to VA that she would be able to report for a new 
examination.  The record contains findings as recently as 
March 2009, which the VA medical center found to be 
sufficient for rating purposes.  The March 2009 findings do 
contain information sufficient to evaluate the Veteran's 
disability in light of the rating schedule, and there is no 
evidence of a change in the Veteran's condition since the 
March 2009 findings.  A new VA gynecological examination is 
therefore not warranted.

In a December 2008 response, the Veteran indicated that she 
was in the process of obtaining treatment records from out-
of-state physicians.  The identity or contact information of 
these physicians were not provided.  No additional private 
treatment records have been submitted by the Veteran nor did 
she complete an authorization form to allow VA to obtain 
these records.  She also reported during her August 2009 VA 
examination that she exclusively received treatment at the VA 
due to lack of medical insurance.  VA is only obligated to 
obtain records that are adequately identified and for which 
necessary releases have been submitted.  38 C.F.R. § 
3.159(c)(1).

As neither the Veteran nor her representative has indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of the 
Veteran's claims.

Initial Disability Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Left Knee Condition 

The Veteran's left knee disability is currently rated by 
analogy under the diagnostic codes for traumatic arthritis.

For rating purposes, normal range of motion in a knee joint 
is zero degrees of extension and 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It warrants a 10 percent 
disability rating when limited to 10 degrees, a 20 percent 
disability rating when it is limited to 15 degrees, a 30 
percent disability rating when limited to 20 degrees, a 40 
percent disability rating when limited to 30 degrees and a 50 
percent disability rating when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Limitation of flexion of a leg warrants a noncompensable 
disability rating when limited to 60 degrees. A 10 percent 
disability rating is appropriate if flexion is limited to 45 
degrees and a 20 percent disability rating is assigned if 
flexion is limited to 30 degrees.  Flexion that is limited to 
15 degrees is disability rating as 30 percent disabling.  38 
C.F.R. § 4.71a, DC 5260.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent disability rating if it is 
slight, a 20 percent disability rating if it is moderate, or 
a 30 percent disability rating if it is severe.  38 C.F.R. § 
4.71a, DC 5257.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).   The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).

The General Counsel has held that separate rating could also 
be provided under Diagnostic Code 5260 and 5261 for 
limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is non-compensable, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
disability rating is merited for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, DC 5003.

A three year history of left knee pain and intermittent 
swelling was reported in a July 2002 private treatment note.  
Knee locking or giving way was denied.  Gait was noted to be 
normal.  

A physical examination was negative for swelling, erythema, 
increased warmth, effusion, instability or point tenderness, 
except for one area of mild tenderness over the anteromedial 
surface.  The patella appeared to be tracking well and was 
accompanied by a clicking sensation.  

Full active and passive motion was present.  There was one-
half inch atrophy of the left thigh as compared to the right.  
An accompanying X-ray revealed the suggestion of mild 
narrowing of the medial joint space and was negative for 
evidence of a fracture, subluxation or dislocation.  An 
impression of possible chondromalacia of the patella, rule-
out internal derangement, was made.

A July 2002 private left knee magnetic resonance imaging 
study (MRI) noted mild degenerative changes of the medial and 
lateral meniscus with increased internal signal.  The knee 
was noted to be otherwise unremarkable.

Left knee arthroscopic examination and chondroplasty of the 
medial femoral condyle was performed in August 2002.

Occasional knee popping and swelling along the posterior 
popliteal area was noted in a March 2003 private orthopedic 
treatment note.  Significant pain was denied.  Physical 
examination noted full active and passive range of motion 
with no stability.  No evidence of acute swelling, erythema, 
increased warmth, effusion or tenderness were noted.  One-
half inch of lagging atrophy was noted in the left thigh as 
compared to the right.  Continued exercise was recommended.

A December 2005 VA orthopedic examination reflected the 
Veteran's reports of left knee pain.  Weakness, stiffness, 
heat, instability, flare-ups, dislocations, subluxation or 
inflammatory arthritis were denied.  She reported using a 
brace or a cane at times and that she no longer walks for 
recreation or water-skis.  A palpable left knee Baker's cyst 
was noted on physical examination.  

Flexion was to 140 degrees and extension was "full" with 
popping and cracking on all range of motion.  Arthroscopic 
scars on the left patella in the "usual distribution" were 
noted.  Following this examination and a review of the 
Veteran's claims file, a diagnosis of left knee degenerative 
joint disease was made.  

An August 2009 VA orthopedic examination reflected the 
Veteran's reports of pain for the past year due to a fall at 
work.  This left knee pain increased with weather changes, 
when walking more than 15 to 20 minutes and when driving her 
standard car.  

Morning knee stiffness, frequent swelling, lack of endurance 
and fatigability were reported.  Weakness, instability, 
redness, dislocation and recurrent subluxation were denied.  
Flare-ups caused by the weather and stair climbing can last 
up to several days and required the Veteran to rest.  

Physical examination was negative for left knee ankylosis, 
edema, effusion, instability, laxity, weakness, redness, 
heat, abnormal movement or a current Baker's cyst.  
Significant patellar and peri-patellar tenderness with 
significant guarding and facial grimaces were noted as 
objective evidence of pain.  Exquisite tenderness to light 
touch around the left patella with and without range of 
motion testing was also reported.  Her gait was noted to be 
mildly antalgic after rising from a seated position but then 
was normal.  

Flexion was between zero and 130 degrees with pain throughout 
the range of motion.  Extension was to zero degrees and 
described as "full".  The ranges of motion were not 
additionally limited by pain, weakness, lack of endurance or 
incoordination on repetitive motion testing but the Veteran 
did subjectively report pain and fatigue.  An accompanying 
left knee X-ray noted minimal joint effusion but was negative 
for a fracture, dislocation, bone lesion or significant 
degenerative changes.

The Court has held that painful motion can equate to 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  Although, Lichtenfels dealt with the 
specific criteria for rating arthritis, the Court has made 
similar holdings in dealing with ratings under DeLuca and the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  Smallwood v. Brown, 
10 Vet. App. 93, 98-99 (1997).  In this case the Veteran has 
been found to have pain throughout the range of left knee 
flexion.  As such, she would be entitled to the maximum 
rating, 30 percent, for limitation of knee flexion under 
Diagnostic Code 5260.  The August 2009 examination indicates 
that there was an exacerbation of the symptoms in the last 
year; however, earlier examinations and treatment records 
also note pain and two surgeries.  The earlier records do not 
report at what point in the range of motion the pain began.  
Resolving reasonable doubt in the Veteran's favor the 30 
percent rating is warranted since the effective date of 
service connection.

All of the pertinent examination and treatment records have 
shown a normal range of extension without additional 
limitation attributable to functional factors.  A higher 
rating is, therefore, not warranted under Deluca.  The 
records also show that the Veteran has never been found to 
have subluxation or instability.  Separate ratings are 
therefore not warranted under Diagnostic Codes 5261 or 5257.

The Veteran has at all time retained significant range of 
motion in the left knee; hence a higher rating is not 
warranted on the basis of ankylosis.  The Board notes 
parenthetically that functional factors are not for 
consideration where a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§§ 4.40, 4.45.

A 20 percent rating is provided for dislocation of the 
semilunar cartilage with frequent periods of locking, pain 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2009).  The record does not show dislocation of 
the semilunar cartilage.  While a July 2002 treatment record 
shows that internal derangement was suspected, the subsequent 
MRI did not show this.  Privately performed arthroscopies 
also reportedly showed cartilage damage, but dislocation was 
not reported.  Even assuming arguendo that there was such 
dislocation, the symptoms described in Diagnostic Code 5258 
overlap with those contemplated in the rating for limitation 
of flexion.  For instance, both codes contemplate pain.  
38 C.F.R. §§ 4.40, 4.45.  Separate ratings are permitted 
where the symptomatology is wholly separate, but are 
prohibited when the symptoms overlap.  Esteban v. Brown, 6 
Vet. App. 259 (1994), 38 C.F.R. § 4.14 (2009).

A separate rating is also not warranted for removal of the 
semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2009).  The Veteran's cartilage has not been removed.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski.  The Board has found no section that provides a 
basis upon which to assign a higher disability rating.  Her 
symptomatology does not approximate the criteria for a rating 
higher than the 30 percent awarded in this decision.

Cervical Dilation and Endocervical Cone Procedure Increased 
Rating Claim

The Veteran contends that she is entitled to a compensable 
disability rating for the residuals of her cervical dilation 
and endocervical cone procedure.  This condition is currently 
rated by analogy under the diagnostic code for surgical 
complications of a pregnancy.

A 10 percent disability rating is warranted for surgical 
complications of a pregnancy with relaxation of the perineum.  
A 50 percent disability rating is warranted for surgical 
complications of a pregnancy with rectocele (rectal prolapse) 
or cystocele (fallen bladder).  38 C.F.R. § 4.116, DC 7623.

This condition also implicates the diagnostic code for 
diseases or injuries of the cervix.  

The General Rating Formula for Disease Injury or Adhesions of 
Female Reproductive Organs provides for a noncompensable 
disability rating for symptoms that do not require continuous 
treatment.  A 10 percent disability rating is assigned for 
symptoms that require continuous treatment and a 30 percent 
disability rating is assigned for symptoms not controlled by 
continuous treatment.  38 C.F.R. § 4.116, DC 7613.

Irregular bleeding was reported in a March 2002 private 
gynecological treatment note.  Physical examination noted no 
cervical lesions or motion tenderness.  The uterus was normal 
in size and the adnexa had no palpable masses.  Yasmin was 
prescribed.

A January 2003 VA gynecological examination reflected the 
Veteran's reports of an abnormal pap smear four or five years 
ago that had showed some precancerous cells.  She was 
subsequently treated with cryotherapy and has had 
considerable problems with protracted vaginal bleeding since 
that time.  Physical examination noted that a normal 
introitus and small nulliparous cervix without any 
inflammation.  The uterus was with a second-degree 
relaxation.  The adnexa and ovaries were perfectly normal.

A December 2005 VA gynecological examiner noted that the 
scheduled examination was withdrawn by the Veteran because 
she was asymptomatic.  The Veteran reported that her primary 
gynecological condition was persistent cervical bleeding.  In 
December 2000, the Veteran had an abortion and a subsequent 
ultrasound noted that she had retained fluid.  Her treatment 
records described this condition as a septic abortion, 
however, she did not truly become septic but developed 
cervical stenosis.  Several years of dysfunctional uterine 
bleeding that was exacerbated by hormone contraception 
followed.  She reported being currently well-regulated on 
contraception.

Complaints of pelvic pain were noted in a July 2007 VA 
treatment note.  Physical examination noted that her uterus 
and ovaries were tender and of normal size.  Bimanual 
examination revealed no cervical tenderness or masses.  An 
assessment of rule-out endometriosis was made.

Severe dyspaneuria and dysmenorrea for the past four months 
were reported in an August 2007 VA treatment note.  Cytology 
was negative for malignant cells.  A subsequent diagnostic 
laparoscopy noted mild endometriosis in the left pelvic 
fossa.

A March 2009 VA gynecological treatment note stated that the 
Veteran suffered from irregular bleeding on Microgestrin 
(LoEstrin) and that she had a history of endometriosis.  She 
reported having periods two or three times per month, that 
she was in chronic pain and that she used Pamprin to treat 
her symptoms.  Occasional use of Motrin was also reported.  
Physical examination was negative for external lesions, 
cervical lesions, uterine masses or adnesal masses.  A small 
amount of old blood in vault was noted.  An assessment of 
pelvic pain and dysmenorrhea were noted.

A 30 percent disability rating is warranted for the Veteran's 
cervical condition as her symptoms were not controlled by 
continuous treatment.  Throughout the course of this appeal, 
her cervical condition manifested as intermittent irregular 
bleeding and the use of prescribed medications (i.e., oral 
contraceptives) to control the symptoms.  This irregular 
bleeding was intermittently reported as being controlled by 
this continuous treatment and she occasionally reported being 
asymptomatic but most recently reported that she still 
experienced symptoms.  

Although some of the Veteran's symptoms may also be 
associated with her endometriosis, her reports of irregular 
bleeding began prior to this diagnosis.  A disability rating 
in excess of 30 percent is not warranted as the evidentiary 
record is negative for rectocele or cystocele.  38 C.F.R. 
§ 4.116, DCs 7612, 7623.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, with regard 
to this appeal.  The Board has found no section that provides 
a basis upon which to assign a higher disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell, supra.  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's left knee disability is manifested by 
limitation of flexion with functional factors such as pain, 
fatigue, with reports of swelling, stiffness and flare-ups 
and her cervical disability is manifested by intermittent 
irregular bleeding that was not controlled by continuous 
treatment.  The rating criteria contemplate these 
impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

ORDER

Entitlement to an initial disability rating of 30 percent for 
left knee degenerative changes and patellofemoral syndrome is 
granted, effective November 1, 2002.

Entitlement to an initial disability rating of 30 percent for 
residuals of cervical dilation and an endocervical cone 
procedure is granted, effective November 1, 2002.


REMAND

The Court has held that entitlement to TDIU is an element of 
all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  TDIU is granted where a veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Jackson v. Shinseki, 587 F.3d 1106 
(Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case the veteran has satisfied each of 
these requirements.  In appealing the initial ratings for the 
knee and gynecologic disabilities, she is presumed to be 
seeking the maximum rating available.  As discussed above, 
she has submitted evidence of medical disability.  At the 
most recent VA examination she reported that she had been 
unemployed since falling on the service connected left knee.  

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination that 
includes an opinion on what effect the appellant's service-
connected disabilities have on her ability to work.  38 
U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  
The record does not contain such an opinion.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The Veteran should be afforded an 
examination to obtain an opinion as to 
whether the Veteran's service connected 
disabilities together would prevent her 
from obtaining or maintaining employment 
for which her education and occupational 
experience would otherwise qualify her.  
The examiner should review the claims 
folder and note such review in the 
examination report or addendum.

The examiner should provide an opinion as 
to whether the Veteran's service 
connected disabilities together prevent 
her from obtaining or retaining gainful 
employment for which her education and 
occupational experience would otherwise 
qualify her.

2.  The agency of original jurisdiction 
(AOJ) should review the examination 
report to insure that it contains the 
information and opinion requested in this 
remand.

3.  If TDIU is not granted, the AOJ 
should issue a supplemental statement of 
the case before returning the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


